 


114 HR 2214 IH: Disabled Veterans’ Access to Medical Exams Improvement Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2214 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Abraham (for himself, Mr. Boustany, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To improve the authority of the Secretary of Veterans Affairs to enter into contracts with private physicians to conduct medical disability examinations. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans’ Access to Medical Exams Improvement Act. 2.Improvements to authority for performance of medical disabilities examinations by contract physicians (a)Extension of temporary authoritySubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2015 and inserting December 31, 2017. 
(b)Licensure of contract physicians 
(1)Temporary authoritySuch section 704 is further amended— (A)by redesignating subsection (d) as subsection (e); and 
(B)by inserting after subsection (c) the following new subsection (d):  (d)Licensure of contract physicians (1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (b) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract and the physician is not barred from conducting such an examination in the location in which it occurs. 
(2)Physician describedA physician described in this paragraph is a physician who— (A)has a current license to practice the health care profession of the physician; and 
(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (b).. (2)Pilot programSection 504 of the Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is amended— 
(A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (B)by inserting after subsection (b) the following new subsection (c): 
 
(c)Licensure of contract physicians 
(1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract and the physician is not barred from conducting such an examination in the location in which it occurs. (2)Physician describedA physician described in this paragraph is a physician who— 
(A)has a current license to practice the health care profession of the physician; and (B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a).. 
(c)Expansion of pilot programSubsection (b) of such section 504 is amended to read as follows:  (b)Locations (1)NumberThe Secretary may carry out the pilot program under this section through not more than 15 regional offices of the Department of Veterans Affairs. 
(2)SelectionThe Secretary shall select the regional offices under paragraph (1) by analyzing appropriate data to determine the regional offices that require support. Such appropriate data shall include— (A)the number of backlogged claims; 
(B)the total pending case workload; (C)the length of time cases have been pending; 
(D)the accuracy of completed cases; and (E)the overall timeliness of completed cases. 
(3)Annual analysisThe Secretary shall carry out the data analysis of the regional offices under paragraph (2) during each year in which the program under this section is carried out to determine the regional offices selected under paragraph (1) for such year..  